DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Salazar on 11/12/2021.

The application has been amended as follows: 
In the claims:

Claim 9 has been amended to read: 

9. (Currently Amended) A patching system for patching a section of a well having a casing comprising: 
a) a bottom patch section including a tubular comprising an anchor/sealing element coupled to the tubular and having an internal diameter less than the tubular;
b) multiple extension patch sections, each extension patch section comprising an extension tubular having approximately the same inside diameter as the tubular of the bottom patch section, wherein, the extension tubular includes a bottom portion with an outside diameter less than the inside diameter of the tubular of the bottom patch section; and 

thereby bringing the anchor/sealing element in interference contact with an internal surface of the well, and capable of expanding the bottom portion of the extension tubular of a lowermost one of the multiple extension patches that is inserted inside an upper portion of the bottom patch section thereby creating a connection between the [[tubulars]] bottom patch and the lowermost one of the multiple extension patches.

Claim 11 has been amended to read: 

11. (Currently Amended) The patching system of claim 9 wherein [[the]] each extension patch section includes an expandable bottom portion adapted to seal with an upper portion of the bottom patch section.

Claim 12 has been amended to read: 

12. (Currently Amended) The patching system of claim 9 wherein [[the]] each extension patch section includes an anchor/sealing element positioned about the bottom portion with reduced outside diameter.







13. (Currently Amended) The patching system of claim 9 wherein [[the]] each extension patch section includes a lower portion having a metal anchoring element on an outer surface of the lower portion.

Claim 14 has been amended to read: 

14. (Currently Amended) The patching system of claim 9 wherein [[the]] each extension patch section includes a lower portion having an elastomeric anchoring/sealing element on an outer surface of the lower portion.

Claim 16 has been amended to read: 

16. (Currently Amended) The patching system of claim 9, wherein the expansion device is positioned below the bottom portion of the lowermost one of the multiple extension patches [[extension patch section]].
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the provision of expanding a bottom portion of an extension patch into contact with a portion of a bottom patch with the claimed diameters in conjunction with the provision and/or expansion of a second extension patch or top patching section and/or the limitation of claim 9 requiring the same setting tool to expand the bottom patch and extension patch.
 and US 20020195252 A1. The provision of a second extension or top patch is not deemed to be merely obvious duplication of parts since there must be a reason to provide a second patch and none of the above references disclose such a reasoning for adding a second patch or the capability to provide another patch. Applicant’s claimed diameters and patch configurations allow for a flexible method for adding any number of patches using the same expansion tool which was not contemplated by the art of record. 
US 20160312584 A1 discloses members 9, 18b, and 18a but members 9, 18a, and 18b are production casings and not matches and the expansion is not performed as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/12/2021